The opinion of the court was delivered t>y
MR. Chiej? Justice Simpson.
On November 28, 1882, the appellant was adjudged a lunatic on inquisition in Probate Court for Abbeville County, the county in which he resided, the probate judge having first issued a writ de lunático inquirendo to certain physicians of said county, who, after examination, reported that the intellect of appellant was impaired to such extent as to unfit him for the management of his business, which opinion was confirmed by the verdict of a jury organized according to law in such cases. The jury rendered the following finding: “At the time of the taking of this inquisition the said plaintiff is a lunatic. That his unsoundness of mind is such that he is not sufficient for the government of himself and property. That he is very old and feeble and his habits of late have been very intemperate, and that it would be best to appoint a suitable person to take charge of the person and property of the said plaintiff,” which was confirmed by the probate judge. On the next day his honor, Judge Cothran, appointed the defendant, judge of Probate Court, guardian of the person and estate of said plaintiff, &c.
In May, 1883, the plaintiff instituted the proceeding below by *271summons and complaint denying that he was a lunatic and unable to manage his own affairs, and praying that the whole proceeding before the Probate Court be set aside as untrue, unfair, irregular, and illegal, &e. The defendant answered and the matter coming up before his honor, Judge Hudson, he, on motion of plaintiff’s attorneys, submitted the following questions to a jury for determination, viz.: “1st. Was John Robertson, the plaintiff, at the time of the inquisition of lunacy mentioned in the pleadings, sane, that is, compos mentis ? 2d. Is the said John Robertson now sane, that is, compos mentis ?” He further ordered that “in this issue the plaintiff shall hold the affirmative, and that the issues heretofore ordered be modified to harmonize herewith.” The jury, after full testimony and a charge from the judge, rendered a verdict in the negative as to both said issues of fact, which verdict, after further argument, was confirmed by his honor.
The plaintiff has appealed upon three exceptions, two of them alleging not only insufficiency of evidence to sustain the verdict but a preponderance against it, and therefore the Circuit Judge should have set it aside; and the other, that the verdict was contrary to the charge and. for that reason it should have been set aside.
The two first, it will be observed, ask a review of the facts, which can only be had in this court in a case in chancery. Assuming this to be a case of that character, we have taken cognizance of the questions submitted and have given them a careful consideration. We recognize this to be our duty in all cases, but especially have we felt it here when we remembered the grave consequences involved to the plaintiff, accompanied as the case is with the startling proposition that the entire property of the plaintiff, which he has accumulated it may be by his own toil and labor during a long life, should be taken from him against his protest and handed over to another, and also that his person should be under the control and direction of that other, thus depriving him of many of his rights as a man and citizen. In an ordinary case in chancery the rule which obtains in this court as to the facts is well understood to be that we do not feel ourselves at liberty to reverse the findings below unless they are *272entirely without testimony, or manifestly against its weight and preponderance, and our inquiry in such cases is ordinarily com fined to those points. But in view-of the important considerations suggested above and involved here, and the earnest appeal of plaintiff’, we have to some extent relaxed this rule, and in our examination of the testimony have directed our attention not simply to the absence of all evidence, or the alleged manifest repugnance of the verdict against it, but we have gone further and inquired as to the affirmative support of said verdict, and our conclusion is the same as that reached by the Circuit Judge.
We feel constrained to confirm the finding of the jury. Whatever may have been his capacity in former years, we think the weight of the evidence sustains the proposition that now the plaintiff is incapable of managing his business, and that this results not from negligence, carelessness, or indifference, but from unsoundness of mind, which may be the result of old age, or excessive drink, intemperate habits, but nevertheless amounting to an unsoundness. Two of the physicians, experts, Drs. Parker and Gary, gave this as their opinion; the first saying “that he was a man of weak mind, amounting to unsoundness,” and the latter that he did not think him a man of sound mind, and that his infirmity unfitted him to attend to business ; that long and excessive drink would impair the mind and produce senile dementia, and that he thought that Mr. R. was then suffering from the impairment of mind. Dr. Mabry said that he could not say that he was insane or of unsound mind, but said that he testified at the former examination that, in his opinion, his intellect was impaired by infirmities and that he was incapable of attending to business. These opinions of the experts Avere supported by the testimony of several of the neighbors of the plaintiff. The testimony on the other side was negative, while all this was affirmative.
Besides this, it is a matter to be considered that the first proceeding was a writ de lunático inquirendo, directed to three physicians to report his condition. Their report is found above. The next was a submission to a jury of the vicinage under the sanction and solemnity of legal proceedings. This jury found as the physicians had found, which was confirmed by the probate *273judge, and the last was the submission of the questions to a second jury below who found with the previous findings, which was sustained and confirmed by an eminent and most careful Circuit Judge. Certainly under these circumstances, sustained as we think these different findings are by the testimony, it is our duty to confirm them.
We do not see in what particular the jury disregarded the charge of the judge.
It is the judgment of this court, that the judgment of the Circuit Court be affirmed.